TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00513-CR



                          Mario Alberto Riojas-Contreras, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
          NO. 40639, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               In the above cause, appellant Mario Alberto Riojas-Contrera’s brief was due in

this Court on November 21, 2013. On December 11, 2013, we notified appellant’s counsel that

appellant’s brief was overdue and that if we did not receive a satisfactory response on or before

December 23, 2013, a hearing before the district court pursuant to Tex. R. App. P. 38.8(b) would be

ordered. To date, appellant’s brief has not been filed, nor have we received a response from counsel.

               We therefore abate the cause and remand it to the district court to hold a hearing

in accordance with rule 38.8 of the rules of appellate procedure. Tex. R. App. P. 38.8(b)(2), (3). The

district court shall hold a hearing immediately to determine whether appellant still wishes to

prosecute his appeal, whether appellant is indigent, and whether counsel has abandoned the appeal.

See id. If appellant desires to appeal and is indigent, the district court should make appropriate

orders to ensure that appellant is adequately represented on appeal. See id. Following the hearing,
the district court should order the appropriate supplementary clerk’s and reporter’s records to be

prepared and forwarded to this Court no later than March 10, 2014. See id.



Before Chief Justice Jones, Justices Pemberton and Rose

Abated

Filed: February 6, 2014

Do Not Publish




                                                2